Citation Nr: 0844148	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  08-00 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for recurrent nephrolithiasis.  

2.  Whether new and material evidence has been submitted for 
the claim of entitlement to service connection for bilateral 
hearing loss.  

3.  Whether new and material evidence has been submitted for 
the claim of entitlement to service connection for tinnitus.  

4.  Whether new and material evidence has been submitted for 
the claim of entitlement to service connection for 
hyperparathyroidism.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

6.  Entitlement to service connection for hypercalcemia.  

7.  Entitlement to service connection for pancreatitis.  

ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the veteran's claims of 
entitlement to service connection and increased disability 
ratings, and declining the veteran's request to reopen his 
previously denied claims of service connection for 
hyperparathyroidism, bilateral hearing loss, and tinnitus.  

The Board must, on a de novo basis, decide whether the 
veteran has submitted new and material evidence to reopen the 
previously denied claims.  The Board is required to address 
this issue despite the RO's findings.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the 
issues have been captioned as set forth above.

The issues of entitlement to a disability rating in excess of 
10 percent for nephrolithiasis and entitlement to service 
connection for PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO's August 2002 decision denying the veteran's claim 
of service connection for bilateral hearing loss was not 
appealed, and is therefore final.  

2.  The May 2007 private medical opinion of Dr. G.W. relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for bilateral hearing loss, raising a 
reasonable possibility of substantiating the claim.
3.  The RO's August 2002 decision denying the veteran's claim 
of service connection for tinnitus was not appealed, and is 
therefore final.  

4.  The May 2007 private medical opinion of Dr. G.W. relates 
to an unestablished fact necessary to substantiate the claim 
of service connection for tinnitus, raising a reasonable 
possibility of substantiating the claim.

5.  The RO's December 1971 decision denying the veteran's 
claim of service connection for hyperparathyroidism was not 
appealed, and is therefore final.  

6.  Service medical records not previously available qualify 
as new and material evidence sufficient to reopen the claim 
of entitlement to service connection for hyperparathyroidism 
as it relates to an unestablished fact necessary to 
substantiate the claim and raise a reasonable possibility of 
substantiating the claim.  

7.  Bilateral hearing loss did not manifest as a result of 
the veteran's military service.  

8.  Tinnitus did not manifest as a result of the veteran's 
military service.  

9.  The veteran does not have a current diagnosis of 
hyperparathyroidism.  

10.  The veteran does not have a current diagnosis of 
hypercalcemia.  

11.  The evidence of record establishes that the veteran did 
not suffer from pancreatitis during his military service, and 
he does not currently suffer from pancreatitis.  




CONCLUSIONS OF LAW

1.  The December 2002 rating decision denying service 
connection for the veteran's bilateral hearing loss is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2008).

2.  New and material evidence has been received, and the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).  

3.  The December 2002 rating decision denying service 
connection for the veteran's tinnitus is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2008).

4.  New and material evidence has been received, and the 
veteran's claim of entitlement to service connection for 
tinnitus is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).  

5.  The December 1971 rating decision denying service 
connection for the veteran's hyperparathyroidism is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2008).

6.  New and material evidence has been received, and the 
veteran's claim of entitlement to service connection for 
hyperparathyroidism is reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008).  

7.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  

8.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).  

9.  The criteria for service connection for 
hyperparathyroidism have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  

10.  The criteria for service connection for hypercalcemia 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).  

11.  The criteria for service connection for pancreatitis 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Regarding the veteran's claims of service connection, the 
duty to notify was satisfied by way of letters sent to the 
veteran in July 2001, August 2006 and November 2006 that 
fully addressed all notice elements and were sent prior to 
the respective initial RO decision in this matter.  The 
letters informed him of what evidence was required to 
substantiate claims for service connection and of his and 
VA's respective duties for obtaining evidence.  The August 
2006 letter also provided the veteran with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned).  See id.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
March 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claims of 
service connection for bilateral hearing loss and tinnitus 
were previously denied.  Specifically, the veteran was 
informed that his claim was previously denied for lack of in-
service evidence of hearing loss or tinnitus, or evidence of 
an opinion linking the veteran's acoustic trauma to his 
military service.  The veteran also received a notice letter 
in September 2006, which informed the veteran that his claim 
of hyperparathyroidism was previously denied for lack of 
evidence of a diagnosis in the treatment records.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denials.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  




Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims (Court) has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.

In this case, no examination is necessary in order to 
adjudicate the claims of entitlement to service connection 
for bilateral hearing loss, tinnitus, hyperparathyroidism, 
hypercalcemia and pancreatitis.  Regarding 
hyperparathyroidism, hypercalcemia, and pancreatitis, there 
is no evidence to satisfy the first McLendon criteria 
discussed above.  Specifically, there is no competent 
evidence suggesting that the veteran currently suffers from 
these disorders.  Regarding bilateral hearing loss, tinnitus, 
and again pancreatitis, there is no evidence of diagnoses or 
treatment during military service, so a medical examination 
for these issues would serve no useful purpose in this case, 
since the requirement of an in-service disease or injury to 
establish a service connection claim cannot be met upon 
additional examination.  The veteran was not prejudiced by 
the lack of VA examinations.

Consequently, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  VA obtained the veteran's 
service medical records.  Also, the veteran received VA 
genitourinary examinations in November 2001 and March 2007, 
and VA has obtained these records as well as the records of 
the veteran's outpatient treatment with VA.  The veteran has 
also submitted private medical evidence which VA has 
incorporated into the evidence of record.  Significantly, 
neither the appellant nor his prior representative have 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  The Board received a letter from the veteran in 
October 2008 removing the American Legion as his 
representative.  Prior to this date, the veteran was 
represented throughout the appeals process.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

New and Material Evidence

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Hyperparathyroidism

The veteran was denied service connection for 
hyperparathyroidism in a December 1971 rating decision.  A 
timely appeal of this decision was not filed by the veteran, 
and as such, the claim is now final.  As noted above, a final 
claim may be reopened upon the receipt of new and material 
evidence by VA.

Since the original denial of his claim, the veteran has 
submitted additional evidence.  One such piece that is 
material to the veteran's claim is a copy of an April 1971 
service medical record noting that it was "probable" that 
the veteran had hyperparathyroidism.  This service record 
does not appear to have been part of the record at the time 
of the December 1971 rating decision.  Relevant service 
medical records not previously considered by the RO in the 
original rating decision are significant enough to warrant 
reconsideration of the claim, and the Board finds that the 
case must be reopened to fairly decide the merits of the 
veteran's claim in light of this new evidence.  See 38 C.F.R. 
§ 3.156(c).  Specifically, the veteran has submitted a copy 
of a service medical record dated April 13, 1971 assigning a 
"probable" diagnosis of hyperparathyroidism.  As such, the 
claim of entitlement to service connection for 
hyperparathyroidism is reopened.  

Bilateral Hearing Loss & Tinnitus

The veteran was denied service connection for bilateral 
hearing loss and tinnitus in a December 2001 rating decision, 
which was confirmed in an August 2002 rating decision.  The 
RO denied service connection because there was no evidence 
showing these disorders existed in service or an opinion 
linking the veteran's hearing loss and tinnitus to his active 
military service.  The veteran did not file a timely appeal 
of the August 2002 rating decision, and it is therefore 
final.  For the claim to be reopened, the evidence must 
address the unestablished fact of in-service incurrence.  

That said, the Board finds that the veteran has submitted 
evidence that qualifies as new and material.  Specifically, 
letters dated November 2005 and May 2007 from a Dr. G.W. 
opine that due to ammunitions fire while in the Navy, the 
veteran suffered severe auditory nerve damage and hearing 
loss.  This directly relates to the reasons cited for the 
previous denial of the veteran's claims - namely, the lack of 
an opinion linking the veteran's hearing loss and tinnitus to 
his active military service.  As such, the veteran's claims 
of service connection for bilateral hearing loss and tinnitus 
are reopened.  

Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder becomes manifest to a degree of 
10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2007).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Bilateral Hearing Loss

The veteran contends that he is entitled to service 
connection for bilateral hearing loss.  However, upon review 
of the evidence of record, the Board concludes that service 
connection is not warranted.  There is no record of hearing 
loss during the veteran's military service and there is no 
evidence of hearing loss for more than 33 years after the 
veteran's separation from service.  

The veteran's service medical records are silent as to 
complaints of or treatment for bilateral hearing loss.  In 
fact, the first medical evidence of bilateral hearing loss is 
a VA outpatient treatment note from November 2004.  According 
to this record, the veteran was diagnosed with severe to 
profound sensorineural hearing loss with normal middle ear 
function in both the right and the left ear.  This finding 
was more or less confirmed in a subsequent audiological 
evaluation in December 2004, except the examiner noted a 
slight improvement since November 2004 in both ears.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for 
hearing loss for more than 33 years after separation from 
service tends to establish that the veteran's current 
bilateral hearing loss is not a result of his military 
service.

The Board has also considered private medical opinions of Dr. 
G.W. dated November 2005 and May 2007.  According to Dr. W, 
due to the constant naval fire missions and the veteran's 
duty to load munitions for large guns, the veteran suffered 
severe auditory nerve damage and hearing loss.  While these 
opinions are favorable to the veteran, the Board must 
conclude that they are not reliable.  The opinions of Dr. W 
indicate that he did not actually examine the veteran, but 
rather reviewed the veteran's medical records.  Based on the 
absence of medical evidence indicating that the veteran 
suffered from hearing loss, it is unclear what evidence Dr. W 
relied on in making this conclusion.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
In this case, there are no facts of record suggesting hearing 
loss for more than 30 years after the veteran's separation 
from service.  Dr. W did not indicate what evidence he relied 
on, aside from stating that the veteran was around guns in 
service.  A bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Therefore, the Board will not rely on the 
medical opinion of Dr. W.   

As a final matter, the Board has considered the lay testimony 
of the veteran regarding his bilateral hearing loss.  The 
Board does not refute that the veteran currently suffers from 
bilateral hearing loss.  However, the veteran is not 
competent to provide an etiological opinion as to the origins 
of this hearing loss.  A layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter such as the 
determination of the origins of a specific disorder.  
Espiritu, 2 Vet. App. at 495.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for bilateral hearing loss must be 
denied.



Tinnitus

The veteran contends that he is entitled to service 
connection for tinnitus.  However, for many of the same 
reasons outlined above in the analysis for bilateral hearing 
loss, the Board concludes that the veteran is not entitled to 
service connection for tinnitus.  

The veteran's service medical records are silent as to 
complaints of or treatment for tinnitus.  In fact, the first 
medical evidence of tinnitus is a VA outpatient treatment 
note from November 2004.  According to this record, the 
veteran reported a history of bilateral tinnitus for the past 
10 years.  No reference to tinnitus was made in the December 
2004 follow up treatment.  

Again, when considering whether or not to grant a claim for 
service connection, the Board may take into consideration the 
passage of a lengthy period of time in which the veteran did 
not complain of the disorder at issue.  See Maxson, 12 Vet. 
App. at 459.  In this case, the veteran did not complain of 
tinnitus for more than 33 years after his separation from 
service, tending to establish that his tinnitus is unrelated 
to his active duty.  This conclusion is supported by the 
veteran's report in November 2004 that his tinnitus did not 
begin until approximately 10 years prior.  That would mean 
that his tinnitus did not begin until around 1994.  

The Board has also considered the private medical evidence of 
May 2007 and November 2005.  However, while Dr. W does 
reference severe auditory nerve damage with hearing loss, he 
made no reference to tinnitus and provided no opinion linking 
tinnitus to the veteran's military service.  As such, this 
opinion provides no support for the veteran's claim of 
tinnitus.  

As a final matter, the Board has considered the lay testimony 
of the veteran regarding his tinnitus.  However, while the 
veteran is competent to testify to a ringing in his ears, he 
is not competent to provide an etiological opinion as to the 
origins of this disorder.  Espiritu, 2 Vet. App. at 495.  
Therefore, the Board concludes that there is no competent 
medical evidence of record linking the veteran's tinnitus to 
his active military duty.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for tinnitus must be denied.

Hyperparathyroidism

As previously discussed, the Board has reopened the veteran's 
claim of entitlement to service connection for 
hyperparathyroidism.  The Board must now determine whether 
the veteran is in fact entitled to service connection for 
hyperparathyroidism based on all of the evidence of record.  
Upon review of the evidence, however, the Board concludes 
that service connection is not warranted.  

As an initial matter, the Board recognizes that on numerous 
occasions during the veteran's military service he has been 
noted to have probable hyperparathyroidism.  A February 1971 
hospitalization report, for example, noted that the veteran 
had minimal elevation of parathyroid hormone levels, but an 
actual diagnosis of hyperparathyroidism was deemed to be 
impossible at the time.  A report about this period of 
hospitalization was prepared in May 1971 in which the veteran 
was diagnosed with hyperparathyroidism.  However, in the 
veteran's June 1971 Physical Evaluation Board findings, 
parathyroidism was not listed as one of the veteran's 
diagnoses at the time of discharge.  Finally, a record from 
April 1971 notes that it was "probable" that the veteran 
had hyperparathyroidism.  

Based on the evidence above, it is unclear whether the 
veteran in fact suffered from hyperparathyroidism during his 
military service.  However, a review of the veteran's medical 
records since separation from active duty in 1971 establishes 
that any incident of hyperparathyroidism during the veteran's 
military service was acute and transitory.  There is no 
evidence of treatment for, or a diagnosis of, 
hyperparathyroidism since the veteran's separation from 
active duty in July 1971.  The only record mentioning 
hyperparathyroidism is a February 2001 VA outpatient 
treatment note.  According to this note, the veteran reported 
a history of this disorder, but the examiner found the 
current status of this disorder to be unknown.  A diagnosis 
of hyperparathyroidism was not assigned at this time.  
Therefore, the Board finds that the veteran's 
hyperparathyroidism resolved itself prior to his separation 
from active duty.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer, 3 Vet. 
App. at 225.

The Board has also considered the private medical opinions of 
Dr. G.W. dated November 2005 and May 2007.  In both of these 
letters, it is clear that Dr. W only reviewed the veteran's 
medical records and did not examine the veteran in 
conjunction with these opinions.  The first letter, dated 
November 2005, notes that hyperparathyroidism was documented 
in April 1971.  Dr. W does not assign a current diagnosis of 
hyperparathyroidism.  According to Dr. W, the veteran's 
hyperparathyroidism was caused by his exposure to toxic 
agents while serving in the Navy.  

The above opinions fail to provide evidence that would 
warrant a grant of service connection as they fail to 
establish that the veteran currently experiences 
hyperparathyroidism.  Dr. W's opinion that Agent Orange may 
have caused hyperparathyroidism in service is of no 
significance in the absence of evidence establishing that the 
veteran has a current disability.  The Board has reviewed 
records spanning from February 2000 to November 2007 (there 
is no evidence of post-service medical treatment prior to 
February 2000) and has been unable to find any evidence of 
hyperparathyroidism since separation.  

The Board has also considered the medical articles submitted 
by the veteran on hyperparathyroidism.  With regard to 
medical treatise evidence, the Court has held that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
In the present case, the evidence submitted by the veteran is 
not accompanied by the opinion of any medical expert, and is 
nothing more than an opinion that hyperparathyroidism is a 
leading cause of hypercalcemia - it does not establish that 
this happened in the veteran's case or that the veteran 
currently suffers from hyperparathyroidism.  The Board 
concludes that this information is insufficient to establish 
entitlement to service connection.  

The Board has considered the lay testimony of the veteran 
offered throughout the period of his claim as well.  
According to the veteran, he currently suffers from 
hyperparathyroidism.  However, the veteran is not competent 
to offer such a medical opinion in this case.  A layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  The 
record does not contain competent medical evidence suggesting 
that the veteran has suffered from hyperparathyroidism at any 
time since his separation from service.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the veteran did not 
complain of the disorder at issue.  See Maxson, 12 Vet. App. 
at 459. 
In this case, the lack of medical evidence related to 
hyperparathyroidism since 1971, or more than 36 years, tends 
to establish that the veteran has not suffered from this 
disorder since separation.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for hyperparathyroidism must be denied.

Hypercalcemia

The veteran contends that he is entitled to service 
connection for hypercalcemia.  However, while the evidence 
does suggest that the veteran had intermittent hypercalcemia 
during his period of active service, there is no evidence of 
record suggesting that the veteran has experienced any 
residuals of hypercalcemia since his separation from active 
service.

According to an in-service hospitalization report from 
February 1971, between November 1969 and September 1970, 5 
out of 17 of the veteran's serum calcium determinations were 
above the normal limit.  A diagnosis of intermittent 
hypercalcemia (excess calcium in the blood) was assigned at 
this time.  Therefore, the Board does not dispute the 
veteran's assertion that he received medical treatment for 
hypercalcemia during his active military duty.  

However, in-service disease or injury is not in and of itself 
sufficient to warrant service connection.  The veteran must 
also experience a current disability as a result of this in-
service disease or injury.  38 C.F.R. § 3.303.  The medical 
evidence of record fails to establish a diagnosis of 
hypercalcemia since separation, and fails to indicate that 
the veteran has suffered from any residuals of hypercalcemia 
since his separation from service.  In the absence of proof 
of a present disability, there can be no valid claim.  
Brammer, 3 Vet. App. at 223.  Medical records from February 
2000 to November 2007 were reviewed, with no mention of 
hypercalcemia.  

Laboratory tests indicate that in June 2001, the veteran had 
a plasma calcium determination of 9.6, a determination of 
10.2 in December 2006, a determination of 10. 9 in April 
2007, and a determination of 10.0 in August 2007.  The Board 
recognizes that the April 2007 reading was higher than the 
normal range.  See Medical Abbreviations, 13th Edition, Neil 
M. Davis Associates, 299, 349 (2007) (noting that normal 
adult laboratory values for blood or plasma calcium is a 
determination between 8.6 and 10.3).  However, elevated 
calcium was a laboratory finding, and was not in and of 
itself a disease, injury, or disability for the purposes of 
VA compensation.  61 Fed. Reg. 20445 (May 7, 1996).  Instead, 
the term disability as used for VA purposes refers to an 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In the present case, there is no 
evidence indicating that the veteran has any disability or 
impairment that warrants VA compensation.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).

The Board has again considered the opinions provided by Dr. W 
in November 2005 and May 2007.  According to Dr. W, the 
veteran has intermittent hypercalcemia due to his exposure to 
toxic agents while in the Navy.  The Board is not persuaded 
by this opinion.  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Dr. W did not examine the veteran at the time of 
these opinions.  Further, there is no accompanying 
documentation or evidence to support Dr. W's conclusion that 
the veteran currently has hypercalcemia as a result of 
exposure to toxic agents, such as Agent Orange.  In fact, 
this opinion directly contradicts the lack of evidence of 
hypercalcemia since the veteran's separation from service.  
See Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that 
a medical opinion is inadequate when it is unsupported by 
clinical evidence).  In this case, there is no current 
diagnosis of hypercalcemia and no medical evidence of a 
diagnosis of hypercalcemia since the veteran's separation 
from the military.  The opinions of Dr. W appear to be bare 
conclusions with no factual basis.  As such, the Board does 
not find the opinions of Dr. W to be valid diagnoses of 
hypercalcemia.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for hypercalcemia must be denied.

Pancreatitis

The veteran contends that he is entitled to service 
connection for pancreatitis.  However, there is no 
evidentiary support for this contention.  As such, the Board 
concludes that service connection for pancreatitis is not 
warranted.  

Review of the veteran's service medical records are silent as 
to any complaints of pancreatitis, or any diagnosis or 
treatment of pancreatitis.  Likewise, the veteran's VA 
treatment records from February 2000 to November 2007 fail to 
mention a diagnosis of pancreatitis, or any complaints of 
pancreatitis.  As such, there is no evidence that the veteran 
currently suffers from pancreatitis or has ever been 
diagnosed with pancreatitis.  Without a medical diagnosis of 
pancreatitis, the Board must deny the veteran's claim.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  

The Board has again considered the letters prepared by Dr. W 
in November 2005 and May 2007.  According to the November 
2005 letter, the veteran had an elevated amylase finding on 
February 27, 1971, which is now a problem for him in terms of 
ongoing pancreatitis.  The May 2007 letter makes the same 
basic assertion, except the record of the veteran's elevated 
amylase was now noted to be February 25, 1971.  A February 
25, 1971 record does indicate that the veteran was tested for 
amylase levels that, while on the high side, were within 
normal limits.  A single incident of normal amylase readings 
on the high side is hardly indicative of life long chronic 
pancreatitis.  In fact, a medical record dated February 26, 
1971, the next day, makes no mention of pancreatitis or 
amylase.  

Upon reviewing all medical records in the veteran's claims 
file, there is no mention of pancreatitis.  An April 1971 
medical consultation report, which would have been subsequent 
to the alleged February 1971 diagnosis, also fails to mention 
pancreatitis.  Therefore, the Board finds that the veteran 
was not diagnosed with pancreatitis during his military 
service

The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  In the present 
case, there is no evidence of pancreatitis at any point since 
the veteran's enlistment in the military.  The only evidence 
cited by Dr. W is a medical report indicating normal amylase 
levels.  Therefore, since Dr. W's opinion is not based on any 
clinical data or medical evidence, the Board does not find it 
to be reliable.  

Finally, the Board has considered the veteran's own testimony 
that he has suffered from pancreatitis since his active 
military duty.  However, as previously discussed, the 
veteran, as a lay person, is not competent to diagnose 
himself with a specific medical disorder.  Espiritu,2 Vet. 
App. at 495.  Therefore, the Board concludes that the 
veteran's testimony as to this matter is not reliable.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for pancreatitis must be denied.




ORDER

New and material evidence having been received, the veteran's 
claim of service connection for bilateral hearing loss is 
reopened.  

New and material evidence having been received, the veteran's 
claim of service connection for tinnitus is reopened.  

New and material evidence having been received, the veteran's 
claim of service connection for hyperparathyroidism is 
reopened.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for hyperparathyroidism is 
denied.  

Entitlement to service connection for hypercalcemia is 
denied.  

Entitlement to service connection for pancreatitis is denied.  

	
REMAND

Increased Disability Rating for Nephrolithiasis

The veteran was granted service connection for 
nephrolithiasis in a December 1971 rating decision.  A 
disability evaluation of 10 percent was assigned under 
Diagnostic Code 7508, with an effective date of July 29, 
1971.  The veteran filed a claim for an increased disability 
evaluation in February 2006.  This claim was denied by the RO 
in an April 2007 rating decision.  However, there is 
currently insufficient medical evidence of record for a 
decision to be made on this claim.  

Specifically, a 30 percent disability evaluation is available 
under Diagnostic Code 7508 when there is recurrent stone 
formation requiring diet therapy, drug therapy, or invasive 
or non-invasive procedures more than 2 times per year.  
According to the March 2007 VA examination of record, the 
veteran does not require diet therapy or invasive or non-
invasive procedures to treat his recurrent stone formation.  
However, the examiner did not indicate whether the veteran 
requires drug therapy to treat his recurrent stone formation.  
According to the March 2007 VA examiner, the veteran's list 
of medications could be found in the "CPRS."  Since the 
Board does not have access to this list, it is unable to 
conclude whether the veteran is entitled to a higher 
disability evaluation.  

Therefore, before appellate review may proceed, an addendum 
to the March 2007 VA examination must be prepared, addressing 
the above described evidentiary deficiencies.  

Service Connection for PTSD

The veteran contends that he is entitled to service 
connection for PTSD.  However, as the evidence of record 
currently exists, the Board is unable to proceed with 
appellate review.  Further attempts to corroborate the 
veteran's in-service stressors, as well as VA psychiatric 
examination, must be performed before a decision can be made.  

According to an April 2006 VA mental health note, the veteran 
endorsed criteria consistent with the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) criteria for PTSD.  However, this opinion 
was based on an unverified account of the veteran's in-
service stressors.

In a letter received by VA in August 2006, the veteran 
contended that he was involved with fire fights with opposing 
forces in 1969.  According to the veteran, he received 
shrapnel in his chest as a result of these encounters.  There 
is no evidence of a Purple Heart or any in-service shrapnel 
wound.  The veteran contended that he was ordered to fire 
upon a group of Vietnamese which may have included women and 
children.  The U.S. Army and Joint Services Records Research 
Center (JSRRC) was able to confirm in March 2007 that the 
veteran's ship performed gun line duty along the coast of 
Vietnam from February 14, 1970 to March 2, 1970.  

Based on the above, the Board finds that the veteran should 
be given the opportunity to present lay evidence, or any 
additional supporting evidence, in support of his claim.  
Additionally, if the veteran does submit evidence 
corroborating his in-service stressors, VA examination should 
be afforded.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall return the veteran's 
claims file to the examiner who performed 
the March 2007 VA examination, to the 
extent that said examiner is still 
available, for the preparation of an 
addendum to the March 2007 examination 
report.  Additional VA examination is not 
necessary, unless deemed so by the March 
2007 VA examiner or the examiner selected 
in place of that examiner.  

Specifically, the addendum should address 
whether the veteran requires drug therapy 
to treat his recurrent stone formation, 
and if so, a list of the medication(s) 
required should be provided.  

2.  The RO/AMC shall provide the veteran 
with an additional opportunity to submit 
information regarding his claimed 
stressors experienced during his time 
along the coast of the Republic of 
Vietnam.  The veteran should include the 
unit he was assigned to, and where his 
unit was serving at the time of the 
alleged stressor(s).  The veteran should 
be advised that if he is not specific in 
describing his stressors, verification 
from official sources may not be possible 
and that could adversely affect his claim.  
The veteran should also be informed of 
alternate types of evidence, such as lay 
statements, that can be used to support 
his claim.  

3.  If any stressor is verified for the 
period of service in Vietnam from February 
14, 1970 to March 2, 1970, the RO/AMC 
should prepare a summary of corroborated 
or verified stressful conditions or 
incidents, and the veteran should be 
afforded psychiatric examination.  The 
claims file must be made available to the 
physician designated to examine the 
veteran.  All indicated tests and studies, 
including psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis(es).  
The examiner should be informed that only 
stressors or stressful conditions that 
have been verified by the RO may be used 
as a basis for a diagnosis of PTSD.  

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) Is a diagnosis of PTSD appropriate?

(b) If so, is it at least as likely as not 
that the veteran has PTSD as a result of 
the stressor(s)/stressful conditions and 
circumstances found to be established by 
the record during his military service?

A complete rationale for the opinion 
expressed must be provided.  

4.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

5.  The RO/AMC will then readjudicate the 
veteran's claims. If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided with 
a Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


